DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 05/18/2021.  Claims 1 and 3-11 are pending and an action on the merits is as follows.	

Response to Arguments
Applicant' s arguments, see remarks, filed 05/18/2021 are moot regarding the new grounds of rejection in regards to the amendments to the claims

    PNG
    media_image1.png
    922
    653
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Sheng (US2014/0218903 a1).
Regarding claim 1 Sheng discloses  (Figures 1-8 and corresponding text) (Figure 1, reproduced above) A flame-shaped chip, comprising an upper (31) flame-shaped piece, an umbrella (33) and a needle, wherein the umbrella is arranged at [[the]]a bottom of the upper flame-shaped piece and used for-covering sheltering ,IT and]] the needle (34) is arranged in a central portion of the umbrella  (33)as the umbrella rod, and is covered by the umbrella, and the needle(34) and the umbrella (33)are integrally or separately arranged; wherein the needle is cone-shaped and has a bigger end and a thinner end, and the thinner end is a conical tip and serves as a fulcrum for swinging of the flame-shaped chip (Figure 1: 34 (¶43) (¶38-¶43).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US2016/0298816 A1) in view of HU (Chinese patent Application 203784814) ISR is used as the machine translation, as well as a manual translation that is being provided tilted HU, CHINESE PATENT APPLICATION CN203784814, MACHINE TRANSLATION in the 892 (titled slightly different for save document)
Regarding claim 3,  Fang discloses  (Figures 1-13 and corresponding text)  a flame-shaped chip (2) and candle-shaped housing (1) ( Examiner note: the shell 1 comprises an inner shell 11 and a candle-shaped outer shell 12), comprising an upper flame-shaped piece (21), an umbrella (22) and a needle (23), wherein the umbrella (22) is arranged at the bottom of the upper flame-shaped piece (21) and used for covering, and the needle (23) is arranged in the umbrella (22) as the umbrella rod, the needle (23) and the umbrella(22) are integrally or separately arranged.  Fang fails to explicitly disclose the needle is arranged on and/or contacts with the housing, the highest point of the needle is higher than the lowest point of the top end face of the housing, the upper piece and the umbrella are combined with the housing from the upper portion of the housing through the needle. 
Hu discloses an electronic light-emitting device for simulating real fire (see description, paragraphs [0039]-[0061], claims 5-7, and figure 3), wherein an outer housing 1 is candle-shaped; a flame sheet comprises an upper sheet 2, an expansion portion 4 (equivalent to the ejector pin) at the bottom, and a lower sheet 7; the expansion portion 4 is swingably disposed on the upper end surface of the outer housing and in contact with the outer housing 1; the height of the highest point of the expansion portion 4 is greater than the height of the lowest point of the top end surface of the outer housing 1; the upper sheet 2 is combined and formed with the outer housing 1 and the upper portion thereof by means of the expansion portion 4 in order  to protect an internal structure of the electronic candle and to improve overall aesthetics.

Regarding claim 4,   Fang fails to explicitly disclose wherein the needle is arranged on and/or contacts with the top end face of the housing.  Fang (Figure 12) however does teach that 53 contacts a top inside end of the housing to support the flame-chip (21) and needle (23).   The examiner notes that the limitation as recited in the claim of the needle arranged in such a manner does not define over the prior art as applied as such is considered a matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Fang wherein the needle is arranged on and/or contacts with the top end face of the housing, since matters of design choice require only routine skill in the art.
Regarding claim 10, Sheng discloses wherein the housing (10) is provided with a hole (41) allowing light to pass directly and irradiate the flame-shaped chip (43). 
Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US2016/0298816 A1) in view of HU (Chinese patent Application 203784814) ISR is used as the machine translation, as well as a manual translation that is being provided tilted HU, CHINESE PATENT APPLICATION CN203784814, MACHINE TRANSLATION in the 892 (titled slightly different for save document) in view of Li (US 2017/00231985 A1)
Regarding claims 5 and 6, Fang discloses the end of the needle (23), away from the umbrella (22), serves as the fulcrum for swinging of the flame-shaped chip (¶47-¶48), the needle and the umbrella (22) are separately formed, the end of the needle(23), connected with the umbrella (22), 
Li discloses (Figures 8-10) The internal surface of the flame sheet contacting the top surface of the hook 1003 structure can be shaped to balance or rest on a top portion of the hook 1003. For example, in an exemplary embodiment, the internal surface of the flame sheet contacting the hook 1003 can be curved (e.g., concaved surface with respect to the top portion of the hook 1003) to conform or mate with a surface of the top portion of the hook 1003 that contacts the internal surface of the flame sheet. In another exemplary embodiment, the internal surface of the flame sheet contacting the hook 1003 can be curved (e.g., concaved surface with respect to the top portion of the hook 1003) to minimize the surface area that contacts the top portion of the hook 1003. In some embodiments, the top portion of the hook 1003 can be shaped to receive or mate with the curved surface of the flame sheet. For example, the top portion of the hook 1003 can have a convex surface with respect to the internal surface of the flame sheet. In an exemplary embodiment, the hook 1003 and the internal surface of the flame sheet can be shaped to mate together as a ball-and -socket configuration. In some embodiments, the top portion of the hook 1003 and/or the internal surface of the flame sheet can be polished or otherwise treated to reduce friction. The hook 1003 may be made of plastic, metal, or a combination of both. In some exemplary embodiments, the hook 1003 may be manufactured as an integrated component of housing 1004 (¶45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Fang wherein the top end face of the housing has a socket 
Regarding claims 7 and 11, Sheng discloses wherein the flame-shaped chip comprises a connector(7) arranged below the umbrella(where 4 is) and connected with the swinging mechanism (9), the top end face of the housing is provided with a slot (no number)  allowing the connector (7) to be inserted into the housing from the upper portion or arranged below the umbrella (where 4 is located) and connected with the swinging mechanism (9), the top end face of the housing is provided with a slot allowing  the connector (7) to be inserted into the housing from the upper portion. 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the device of Fang as recited in claims 7 and 12, in order to stably have the flame shaped sheet supported with the housing as taught by Hu. 
Regarding claim 8, Sheng discloses wherein the swinging mechanism comprises a driving device and a driven device, the connector is connected with the driven device ¶48-¶50 in order to simulate the flame. 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the device of Fang wherein the swinging mechanism comprises a driving device and a driven device, the connector is connected with the driven device in order to simulate the flame as taught by Hu.
Regarding claim  9 Sheng, Hu discloses the limitations of claim 9 (¶48-¶50), therefore it would have been obvious to modify the device of Fang in such a manner, the reason is the same as stated in claim 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879